         Case 1:21-cr-00303 Document 18 Filed on 04/22/21 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas
                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                          ENTERED
                            BROWNSVILLE DIVISION                                 April 22, 2021
                                                                              Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                      §
                                              §
versus                                        §         Criminal No. 1:21−cr−00303
                                              §
Raul Garcia−Alvarado                          §

                                          ORDER

The Court, upon conducting a Federal Rule of Criminal Procedure Rule 11 colloquy
pursuant to consent by the Defendant, recommends that the Defendant be found guilty and
ORDERS;

1) That the investigation and preparation of the pre−sentence report be completed by June 3,
   2021.

    PRESENTENCE REPORTS AND RELATED DOCUMENTS ARE FILED UNDER SEAL BY THE
    PROBATION OFFICE ELECTRONICALLY IN THE COURT'S ELECTRONIC FILING SYSTEM
    (CM/ECF). THE NOTICE OF ELECTRONIC FILING (NEF) AUTOMATICALLY GENERATED BY THE
    COURT'S ELECTRONIC FILING SYSTEM NOTIFIES COUNSEL THEIR COPY OF THE REPORT CAN
    BE RETRIEVED UTILIZING THEIR FILING USER LOG−IN AND PASSWORD ISSUED UPON
    ADMITTANCE TO THE BAR OF THIS COURT. (SEE ADMINISTRATIVE PROCEDURES FOR
    ELECTRONIC FILING IN CIVIL AND CRIMINAL CASES.) IN EXTENUATING CIRCUMSTANCES,
    PAPER COPIES MAY BE REQUESTED FROM THE PROBATION OFFICE BY COUNSEL. COUNSEL
    WILL THEN BE RESPONSIBLE FOR OBTAINING THE PAPER COPY OF THE REPORT AT THE
    PROBATION OFFICE IN THE CITY OF THE SENTENCING COURT, OR MAKING ARRANGEMENTS
    WITH THE PROBATION OFFICE FOR ALTERNATIVE DELIVERY, AT COUNSEL'S EXPENSE.
    THESE ARRANGEMENTS SHOULD BE CONFIRMED IN WRITING WITH THE PROBATION OFFICE.
    DELIVERY VIA FACSIMILE IS NOT AUTHORIZED. ALTERNATIVE DELIVERY EXTENDS NO
    TIME LIMITS.

2) Counsel shall file objections in writing to the report (including the alleged facts of the
   offense and applicability to the sentencing guidelines) by June 17, 2021. If there is no
   objection, likewise a statement signed by Counsel and the Defendant shall be signed.

3) After further investigation the pre−sentence officer shall submit a final report by July 1,
   2021.

4) This case is set for sentencing hearing on July 14, 2021 at 10:00 AM (20 days) before U.S.
   District Judge Rolando Olvera.

    Signed on April 22, 2021 at Brownsville, Texas.
